Deen, Presiding Judge.
The employer and its insurer appeal from this workman’s compensation award, affirmed by the full board and judge of the superior court, finding the total disability of the claimant (which commenced March 25, 1975, and payments on which were being made under an agreement) was permanent, and a lump sum settlement awarded. It was shown that over half of the $17,000 to be received by the claimant was necessary to be applied on past debts, and that the surplus would be applied under his attorney’s supervision. There was evidence from which the board was authorized to infer that the claimant’s incapacity was total and could be expected to *573be permanent, and that it resulted from the original accident. The lump-sum award must accordingly be affirmed. Fireman’s Fund Ins. Co. v. Cox, 125 Ga. App. 357 (187 SE2d 580); Waycross Coca-Cola Bottling Co. v. Hiott, 141 Ga. App. 600.
Argued June 6, 1977
Decided June 15, 1977.
McCamy, Minor, Phillips & Tuggle, J. T. Fordham, John P. Neal, III, for appellants.
Brown, Harriss, Hartman & Ruskaup, Don L. Hartman, for appellee.

Judgment affirmed.


Webb and Marshall, JJ., concur.